Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Lawrence on 3/19/2021.

IN THE CLAIMS:
1. (Currently Amended) An actuator and a removable locking device for preventing movement of said actuator, 
said actuator comprising a drive spline for moving said actuator, said drive spline having a hollow shaft with an inner surface; and 
said locking device comprising a first end and a second end with a shaft having an outer surface extending between said first and second ends: 
wherein said inner surface of said hollow shaft of said drive spline is sized and shaped to receive and mate with said outer surface of said shaft of said removable locking device to thereby prevent movement of said actuator when said shaft of said locking device means is positioned within said hollow shaft of said drive spline; 
an entrance to said hollow shaft of said drive spline when said second end is positioned over the entrance to said hollow shaft and when said shaft of said locking device is not positioned within said hollow shaft; 
wherein the locking device is reversible to further provide the function of an end cap over the entrance to said hollow shaft.

4. (Canceled)

8. (Currently Amended) A method for locking and preventing movement of an actuator, said actuator comprising a drive spline for moving said actuator, said drive spline having a hollow shaft with an inner surface, said method comprising: 
providing a removable locking device, said locking device comprising a first end and a second end with a shaft having an outer surface extending between said first and second ends; and 
inserting said shaft of the removable locking device at said first end of the removable locking device into said hollow shaft of said drive spline; 
said hollow shaft being sized and shaped to receive and mate with said shaft of said removable locking device to thereby prevent movement of said actuator; 
wherein said removable locking device has a greater diameter D1 at said second end than a diameter D2 at said first end; and wherein said second end seals [[the]]an entrance to said hollow shaft of said drive spline when said second end is positioned 
wherein the locking device is reversible to further provide the function of an end cap over the entrance to said hollow shaft.

Drawings

	The drawings are objected to because the figures have faded lines and numbers and/or are difficult to read. “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning” 37 CFR 1.84(l). “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Allowable Subject Matter
Claims 1-3, 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the locking device is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741